Title: From George Washington to Robert Dick, 21 March 1789
From: Washington, George
To: Dick, Robert

 

Sir,
Mount Vernon, March 21. 1789.

I am much obliged to you for the trouble you was so good as to take in forwarding to me the report of the Committee of Council at Quebec to Lord Dorchester. The paper contains many things of importance, and, although I do not doubt in the least its authenticity; yet, if there should not appear to be any thing indiscreet in the request, I should be glad to be more particularly ascertained of the evidence, or circumstances indicative of its authenticity. With great regard, I am Sir, Your obliged and humble Servant

G. Washington

